EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas James on 17 February 2021.

The application has been amended as follows: 

9. (Currently Amended) A surgical cap comprising:
a cover having a head-receiving cavity;
a resilient member connected to the cover and extending around less than the perimeter of the entire head-receiving cavity; and
a plurality of layers of the cover including exactly two inner layers inward from the resilient member adapted to separate the resilient member from a head received in the head- receiving cavity and four outer layers outward from the resilient member, the resilient member being secured to at least one of the four outer layers, the inward and outward direction defined with respect to the head-receiving cavity[.];
wherein the exactly two inner layers and the four outer layers are made from a single piece of material.

Cancel claim 12.

13. (Currently Amended) The surgical cap of claim [12] 9 wherein a fold connects the exactly two inner layers and the four outer layers.

20. (Currently Amended) A cap comprising:
a cover having a head-receiving cavity, the cover comprising a top portion and a wall portion;
the wall portion comprising plural layers formed from a single piece of material, the layers comprising:
a first outer layer that comprises a portion of said wall portion;
a second outer [later] layer that is connected to said first outer layer at a first fold;
a third outer layer that is connected to said second outer layer at a second fold;
a first inner layer that is connected to said third outer layer at a third fold;
a second inner layer that is connected to said first inner layer at a fourth fold, the cap comprising exactly two inner layers; and
a fourth outer layer that is connected to said second inner layer at a fifth fold;
[the inward and outward direction defined with respect to the head-receiving cavity];
the cap including a resilient member extending around less than the entire perimeter of the head-receiving cavity and disposed within said fifth fold, the first and second inner layers separating the head-receiving cavity from the resilient member, the first and second inner layers being disposed inwardly relative to the resilient member, and the first, second, third, and fourth outer layers being disposed outwardly relative to , and the inward and outward direction defined with respect to the head receiving cavity.

Cancel claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732